                                           Case 3:18-cv-06529-RS Document 32 Filed 12/17/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ZOOLOGICAL SOCIETY OF
                                  10     CINCINNATI,                                         Case No. 18-cv-06529-RS

                                  11                    Plaintiff,
                                                                                             ORDER DIRECTING MEET AND
                                  12             v.                                          CONFER REGARDING EXPEDITED
Northern District of California
 United States District Court




                                                                                             ALTERNATIVE DISPUTE
                                  13     THE GORILLA FOUNDATION, et al.,                     RESOLUTION
                                  14                    Defendants.

                                  15

                                  16          Plaintiff has noticed a summary judgment motion in this action for January 3, 2019. Both

                                  17   sides in this dispute have made clear that their primary interest lies in ensuring the best possible

                                  18   circumstances exist for the ongoing health and welfare of the gorilla known as Ndume. Without

                                  19   prejudging the merits of the arguments presented by either side, it seems probable that deciding

                                  20   the dispute based solely on whatever legal principles would govern on the factual record would

                                  21   not necessarily lead to the result that is in Ndume’s best interests, regardless of which side may be

                                  22   correct regarding those interests. The forum of the courtroom may not allow for a full, and fully-

                                  23   informed, evaluation of all of the potential impacts to Ndume of any particular course of action.

                                  24          Accordingly, assuming that both sides in good faith genuinely believe the best interests of

                                  25   Ndume are paramount in this situation, it would behoove all involved, human and gorilla, for the

                                  26   parties to pursue expedited alternative dispute resolution. The parties are directed to meet and

                                  27   confer and to submit a joint proposal no later than Thursday, December 20, 2018 for an alternative

                                  28   dispute procedure in which to engage. While the Court can offer a judicially sponsored settlement
                                           Case 3:18-cv-06529-RS Document 32 Filed 12/17/18 Page 2 of 2




                                   1   conference, the parties are encouraged to explore whether there are any organizations or resources

                                   2   with animal welfare expertise that might be able to assist in mediating the issues.

                                   3

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: December 14, 2018

                                   7                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   18-cv-06529-RS
                                                                                         2
